Order entered July 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00944-CR

                             BRYCE DAREC CLARK, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-83633-2017

                                           ORDER
       Before the Court is appellant’s June 25, 2019 fourth motion to extend the time to file

appellant’s brief. The brief has been tendered with the motion. We GRANT the motion and

ORDER appellant’s brief filed as of the date of this order.


                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE